Citation Nr: 0533523	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The RO denied entitlement to a TDIU.

The case was remanded to the RO by the Board in September 
2004 for additional development and adjudicative action.  

In August 2005, the RO most recently affirmed the 
determination previously entered, and the case has been 
returned to the Board for further appellate review.

Based on private medical opinions and examination reports, it 
appears that the veteran is asserting that he has a mood 
disorder as secondary to the service-connected low back 
disability.  The Board refers the matter to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
degenerative disc disease of the lumbar spine at L5-S1, rated 
as 40 percent disabling; and residuals of bilateral frozen 
feet, rated as 10 percent disabling.  The veteran's combined 
disability rating is 50 percent.  

2.  The evidence of record does not demonstrate that the 
veteran is unemployable solely due to his service-connected 
disabilities.  




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in May 2002, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for a TDIU in the May 
2002 duty-to-assist letter, as well as a subsequent VCAA 
letter sent to the veteran in July 2005.  The VCAA letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes VA medical records, 
private records, written statements from the veteran, private 
and VA doctors, and VA examination reports.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case with regard to the issues of entitlement to a TDIU.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2005).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2005).

The veteran has been assigned a 40 percent rating for the 
service-connected degenerative disc disease of the lumbar 
spine at L5-S1.  His other service-connected disability, 
residuals of bilateral frozen feet, has been assigned a 10 
percent disability rating.  The combined rating is 50 
percent.  Thus, the veteran does not meet the schedular 
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a) (2005).

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having a 50 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself (in this case, 50 percent) 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disabilities, 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

The Board notes that the veteran has stated that he has not 
been steadily gainfully employed since the mid-1980's.  At 
that time, his employer, Geneva Steel, felt that he was 
unemployable.  In 1985, the veteran filed a claim with U.S. 
Steel, alleging that he injured his back due to ongoing 
strenuous physical work, and that he would be unable to 
return to any type of strenuous work.  A report provided by 
the Industrial Commission of Utah, and signed by a VA doctor 
notes an injury in July 1985.  The report shows that the 
veteran suffered from low back pain.  The VA doctor reported 
that the veteran's physical impairment was 100 percent for 
inability to tolerate excessive physical exertion.  The 
report did not indicate that the veteran was unable to secure 
or maintain gainful employment which did not involve physical 
exertion.  

Furthermore, the record reflects that the veteran continued 
to work in light duty jobs and construction jobs until after 
he injured his neck in 1991 and began receiving Social 
Security disability in 1993 for back and neck pain.  This is 
shown overall in the evidence of record.  However, lack of 
employment is not conclusive evidence of unemployability.  In 
this regard, a September 1999 VA examiner noted that, "The 
veteran's disabilities related to low back pain seemed in 
excess of the principal findings noted on this examination 
and also of the findings on the lumbar spine x-rays.  
However, the veteran has apparently convinced the Social 
Security Disability examiners of his status as completely 
disabled as he draws Social Security Disability payments of 
approximately $900 per month.  This in itself would tend to 
preclude the veteran's ability to perform any steady gainful 
employment."  In other words, it seems that the examiner was 
concluding that the veteran's receipt of Social Security 
disability was, in and of itself, incentive not to seek 
employment; thus providing an example of where lack of 
employment is not conclusive evidence of unemployability.  

The Board also points out that the veteran complained of neck 
pain during the mid-1990's as well, and that he has suffered 
from other injuries.  For example, a medical report from July 
1999 shows that the veteran slipped on a boat and fell into 
the windshield injuring his left arm.  However neither a 
disability of the cervical spine nor a disability of the left 
arm is service connected.  

June 2001 correspondence from a vocational rehabilitation 
counselor notes that vocational rehabilitation benefits were 
being denied to the veteran because it was determined that 
vocational rehabilitation would not likely aid the veteran in 
achieving a vocational goal.  The opinion was based on the 
veteran's recent work history, or lack thereof, receipt of 
Social Security disability benefits, and his back and neck 
disabilities.  

At a June 2002 VA examination, the VA examiner noted 
objective evidence of broad-based disc bulging at L2-L3, L4-
L5 and L5-S1 with degenerative disc disease noted throughout 
the entire lumbar spine.  A diagnosis of residuals of frozen 
feet was also noted, although the examiner indicated that the 
only obvious residual was that of loss of hair on the tops of 
the feet.  The examiner concluded, without explanation, "The 
veteran is not felt to be employable by this examiner."

When the case was initially before the Board in September 
2004, the Board determined that the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b) and 
38 C.F.R. § 4.16(b) (2005), because the veteran did not meet 
the schedular criteria necessary for entitlement to a TDIU 
based on the ratings assigned for his service-connected 
disabilities; but, a June 2002 examiner nonetheless noted 
that the veteran was not employable, albeit without 
explanation.  

In June 2005, the Director of Compensation and Pension 
Services (C&P) completed an administrative review for 
consideration of an extra-schedular grant of a TDIU.  In a 
June 2005 memorandum, the Director of C&P concluded that a 
review of all of the available evidence did not show that the 
veteran's service-connected conditions, alone, rendered him 
unable to engage in gainful employment.  

Essentially, the Director of C&P  noted that the veteran was 
in receipt of Social Security disability based on cervical 
and lumbar spine conditions, but noted that the veteran's 
cervical spine condition was not service connected.  The 
Director of C&P also noted that the other opinions in the 
claims file, with regard to employment restrictions, 
essentially indicate that the veteran's low back and neck 
disabilities prevented him from employment which required 
physical labor and/or strenuous heavy lifting type jobs, not 
all types of employment.  The Director of C&P acknowledged 
that the veteran's service-connected lumbar spine disability 
restricted the veteran's options as to the types of 
employment he is able to obtain and maintain, since he is 
unable to engage in heavy lifting or physically strenuous 
types of work.  However, his employment options were also 
notably restricted by his non-service-connected disabilities, 
including his cervical spine disorder as well as his 
depression and mood disorder.  Nevertheless, the Director of 
C&P clearly stated that the record did not reflect that the 
veteran's service-connected frostbite injuries of the feet 
and his lumbar spine condition were the sole cause of his 
inability to obtain any type of gainful employment.  

Thus in sum, the medical evidence of record in this case does 
not establish that the veteran's service-connected lumbar 
spine disability alone, or in combination with the service-
connected frostbite of both feet preclude him from securing 
or following a substantially gainful occupation.  While the 
veteran's service-connected lumbar spine disability has 
certainly rendered the veteran disabled to some extent due to 
his physical limitations, there is no indication that the 
veteran's cognitive functioning in not intact.  The record 
does not reflect that the veteran is precluded from all type 
of employment, particularly employment that would not involve 
extensive strenuous physical activity.  The veteran has a 
high school diploma, and has worked in light duty jobs, as 
noted in the record.  The fact that he does not seek or is 
not inclined to seek full-time employment because he is 
receiving Social Security disability does not mean that he is 
unemployable in any capacity.  Although his service-connected 
lumbar spine disability may make employment more challenging, 
the record does not reflect that he is incapable of 
performing any physical acts required by employment based on 
the medical findings of record.  The question is not whether 
he sought or could find employment.  See Van Hoose.

Therefore, the Board must conclude that the veteran is not 
individually unemployable by reason of his service-connected 
disabilities.  Accordingly, in this case, the preponderance 
of the evidence is against the veteran's claim and it is 
denied.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


